Opinion by
Mr. Justice Williams,
This was an application to the court of common pleas of Allegheny county for a writ of mandamus directed to J. M. Courtney, Esq., a justice of the peace. The purpose of the writ applied for was to require the justice to allow the relator to enter before him an appeal from a judgment rendered by him against the relator for a penalty for the unlawful sale of oleo*25margarine. The justice had declined to allow the appeal under the belief that it must be allowed by the court into which it was to be taken, or by some judge thereof. The relator entertaining the opinion that he had a right to enter bail and make the usual affidavit before the justice, take a transcript from him, and file it as matter of right in the common pleas, applied for this writ. The learned judge of the common pleas to whom the application was made held the position of the justice to be correct and refused the mandamus. This appeal from his decree presents therefore but a single question. What is the effect of the provision of the constitution found in art. 5, sec. 14, and of the act of 1876 passed to carry it into execution?
This question has been considered and determined in Commonwealth for use v. McCann, supra (p. 19) in which an opinion is filed herewith. It is unnecessary to repeat what we have there said. The conclusion reached however fully sustains the action of the court below.
The decree appealed from is affirmed and the petition dismissed. The costs to be paid by the appellant.